MITCHELE B ISLER JR
Name

 

    

ic EGEIVE()
~ SEP 14-2020

Piace of confinement

sino cohose CLERK, U.S. DISTRICT COURT
"eee 6 ANCHORAGE, AK

City, State, Zip

 

Telephone

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

trddnrell Reodlen JSalec :
(Enter full name of plaintiff in this}action)

 

Case No.
Plaintiff, (To be supplied by Court)
VS.
PRISONER'S
6 ; COMPLAINT UNDER

. THE CIVIL RIGHTS ACT
Son harcri S 42 U.S.C. § 1983

 

(Enter full names of defendant(s) in this action.
Do NOT use et al.)

Defendant(s).
A. Jurisdiction

Jurisdiction is invoked under 28 U.S.C. § 1343(a)(3).

B. Parties

1. Plaintiff: This complaint alleges that the civil rights of Wirelne | A Leler

(print your name)

who presently resides atIQOl Schsecleur Ned Ketchikan KG
(mailing address or place of confinement) QQQ0 (

were violated by the actions of the individual(s) named below.

 

Case 5:20-cv-00010-TMB Document1 Filed 09/14/20 Page 1 of 8
2. Defendants (Make a copy of this page and provide same information if you are naming more than 3
defendants):

Defendant No. 1_wyason_Hecris is a citizen of

(name)
, and is employed as a
(state) (defendant's government positian/title)

 

 

\ This defendant personally participated in causing my injury, and | want money
damages.
OR
____The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief 1 stop or require someone do something).

     
   

Defendant No. 2,

Meske and is employed as a

(state) (defendant's government position/ftle)

This defendant personally participated in causing my injury, and | want money
damages.

The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

Defendant No. 3, is a citizen of
(name)

, and is employed as a
(state) (defendant's government position/title)

This defendant personally participated in causing my injury, and | want money
damages.
OR
____The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

“*REMINDER***
You must exhaust your administrative remedies before your claim can go forward.
THE COURT MAY DISMISS ANY UNEXHAUSTED CLAIMS.

C. Causes of Action (You may attach additional pages alleging other causes of action and facts
supporting them if necessary. Make copies of page 5 and rename them pages 5A, 5B, etc. and rename
the claims, “Claim 4," “Claim 5, etc.”).

Prisoner § 1983 - 2
PSO1, Nov. 2013

Case 5:20-cv-00010-TMB Document1 Filed 09/14/20 Page 2 of 8
Claim 1: On or about _ September 14, 2018 , my civil right to
(Date)

 

Reckless Endangerment
(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

was violated by Ketchikan Correctional Facility/ Jason Harris
(Name of the specific Defendant who violated this right)

 

Supporting Facts (Briefly describe facts you consider important to Claim 1. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 1.):
My name is Mitchell B. Isler. On September 14th, 2018, while
incarcerated at Ketchikan Department of Corrections Facility,

 

I was struck multiple times without —%888% provocation by

 

another inmate named Jason Harris. The assault rendered me

 

unconscious. I was subsequently taken to the Ketchikan Regional

 

ER for evaluation. The doctors there ordered a CT scan, which

 

showed multiple facial fractures to my left face, including

 

left zygomatic arch, left orbital floor, lateral orbital wali,

 

anterior maxillary wall, and anterolateral maxillary wall.

 

I was then taken via medivac to Alaska Regional Hospital ef iy

 

Anchorage Alaska, Where another CT scan was performed.

 

 

The doctor came to see me post scan. He 88% stated the results

 

of the scan which indicated very serious fractures from blows

to my head and face with a heavy object. (Jason Harris$ fists)

 

From there, I was taken to surgery which took around 4.5 hours.

 

 

The surgeons formed a_ new orbital bone using plates, and

rebuilt my left eye socket.

 

There is significant nerve damage to my left eye and face.

 

I feel nothing but pain and numbness in the area of my surgery.
I lost my vision in my left eye due to the damage and trama I

received at the hands of Mr. Harris. The optic nerve was damaged.

 

Prisoner § 1983 - 3
PSO1, Nov. 2013

Case 5:20-cv-00010-TMB Document1 Filed 09/14/20 Page 3 of 8

 
Claim 5 A

G&9S2: On or about , my civil right to
(Date)

 

(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

was violated by

 

(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 2. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 2.):

I'm left with many surgical scars around my eye, sinus area,

 

and in my mouth as well as from resulting assault lacerations.
My jaw was affected in that I can no longer open my mouth as

widely as before without pain.

 

 

This trama also resulted in a concussion and brain damage that

lead to amnesia. Doctors said I will need rehabilitation services

to help with memory loss and my left eye.

 

Since Jason Harris's assault my life has changed irrevocably.

 

It is expected. I will experience life long pain.

 

Doctors say I still have pending surgery to shave and repair

 

bone around the eye, and the sinus area, and my jaw.

 

 

 

 

 

 

 

 

Prisoner § 1983 - 4
PSO1, Nov. 2013

Case 5:20-cv-00010-TMB Document1 Filed 09/14/20 Page 4 of 8
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 5:20-cv-00010-TMB Document1 Filed 09/14/20 Page 5 of 8
D. Previous Lawsuits

1. Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action, or otherwise relating to your imprisonment? Yes No

2. lf your answer is “Yes,” describe each lawsuit.
a. Lawsuit 1:

Plaintiff(s):

 

Defendant(s):

 

Name and location of court:

 

 

Docket number: Name of judge:
Approximate date case was filed: Date of final decision:
Disposition: Dismissed Appealed Still pending

Issues Raised:

 

b. Lawsuit 2:

Plaintiff(s):

 

Defendant(s):

 

Name and location of court:

 

 

Docket number: Name of judge:
Approximate date case was filed: Date of final decision:
Disposition: Dismissed Appealed Still pending

Issues Raised:

 

3. Have you filed an action in federal court that was dismissed because it was
determined to be frivolous, malicious, or failed to state a claim upon which relief could
be granted?

Yes xX No

If your answer is “Yes,” describe each lawsuit on the next page.

 

Prisoner § 1983 - 6
PSO1, Nov. 2013

Case 5:20-cv-00010-TMB Document1 Filed 09/14/20 Page 6 of 8
Lawsuit #1 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:
Lawsuit #2 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:
Lawsuit #3 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:
4. Are you in imminent danger of serious physical injury? Yes X No

If your answer is “Yes,” please describe how you are in danger, without legal
argument/authority:

 

 

 

 

Prisoner § 1983 - 7
PSOL, Nov. 2013

Case 5:20-cv-00010-TMB Document1 Filed 09/14/20 Page 7 of 8
F. Request for Relief

Plaintiff requests that this Court grant the following relief:

1. Damages in the amount of $ 356, 060

2. Punitive damages in the amount of $ 350 000

y attl wt ‘
3. An order requiring defendant(s) to Pox Cuil awarel for ida wok suNarieg

4. A declaration trot ASSAUITED in Keapoctwants Cusbely

5. Other:

Plaintiff demands a trial by jury. Yes y No

 

 

 

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that s/he is the plaintiff in the
above action, that s/he has read the above civil rights complaint and that the
information contained in the complaint is true and correct.

Executed at hethikan offec soneal ne hE eA

Location) (Date)

 

 
  

 

laintiffs Signature)

 

Original Signature of Attorney (if any) (Date)

 

 

 

Attorney’s Address and Telephone Number

Prisoner § 1983-8
PSOL, Nov. 2013

Case 5:20-cv-00010-TMB Document1 Filed 09/14/20 Page 8 of 8
